UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

PLUMBERS, PIPEFITTERS, AND APPRENTICES
LOCAL NO. 112 PENSION FUND, et al.,

                                        Plaintiffs,
       vs.                                                       3:16-CV-0321
                                                                 (MAD/DEP)
D.J. SPRINGER, INC., JEANNETTE SPRINGER,

                              Defendants.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

BLITMAN, KING LAW FIRM                                JENNIFER A. CLARK, ESQ.
Franklin Center
443 North Franklin Street - Suite 300
Syracuse, New York 13204-1415
Attorneys for Plaintiffs

OFFICE OF WALTER G. PRATT                             WALTER G. PRATT, ESQ.
510 Higby Road
New Hartford, New York 13413
Attorney for Defendants

Mae A. D'Agostino, U.S. District Judge:


                        MEMORANDUM-DECISION AND ORDER

                                        I. INTRODUCTION

       On March 18, 2016, Plaintiffs Plumbers, Pipefitters and Apprentices Local No. 112

Pension Fund ("Pension Fund"); Plumbers, Pipefitters and Apprentices Local No. 112 Annuity

Fund ("Annuity Fund"); Plumbers, Pipefitters and Apprentices Local No. 112 Health Fund

("Health Fund"); Plumbers, Pipefitters and Apprentices Local No. 112 Educational and

Apprenticeship Funds ("Education and Apprenticeship Funds") (collectively, the "Funds");

Plumbers, Pipefitters and Apprentices Local No. 112 and Employers Cooperative Trust
("E.C.T."); and Local Union No. 112 of the United Association of Journeymen and Apprentices

of the Plumbing and Pipefitting Industry of the United States and Canada (the "Union")

commenced this action against Defendants D.J. Springer, Inc. ("Defendant Corporation") and

Jeannette Springer ("Defendant Springer") for failing to make contributions and deductions as

required by the Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1001

et seq., and the Labor Management Relations Act of 1947 ("LMRA"), 29 U.S.C. § 1985. See Dkt.

No. 1.

         On July 17, 2018, the Court granted Plaintiffs' motion for default judgment. See Dkt. No.

52. The Court found that Defendant Corporation was liable for the amount of $277,690.65 and

Defendant Springer was liable for the amount of $148,217.08 consisting of unpaid contributions,

interest on unpaid contributions, liquidated damages, audit fees, and attorneys' fees. See id. at 13.

In addition, the Court ordered Defendants to produce D.J. Springer, Inc.'s books and records for

the period from January 1, 2017 to April 30, 2018, for Plaintiffs' review and audit. See id.

         Currently before the Court is Plaintiffs' motion for supplemental judgment based on the

audit for the period from January 1, 2017 to April 30, 2018. See Dkt. No. 54. For the reasons

stated below, as well as those discussed in the Memorandum-Decision and Order dated July 17,

2018 (Dkt. No. 52), the Court grants Plaintiffs' motion for supplemental judgment.

                                        II. DISCUSSION1

A.       Damages

         ERISA provides for statutory damages as follows:

                (A) the unpaid contributions



       We assume the parties' familiarity with the facts of the case, its procedural history, and
         1

the Memorandum-Decision and Order dated July 17, 2018 (Dkt. No. 52).
                                                  2
                 (B) interest on the unpaid contributions,

                 (C) an amount equal to the greater of —

                        (i) interest on the unpaid contributions, or

                        (ii) liquidated damages provided for under the plan in an
                        amount not in excess of 20 percent (or such higher
                        percentage as may be permitted under Federal or State law)
                        of the amount determined by the court under subparagraph
                        (A),

                 (D) reasonable attorneys' fees and costs of the action, to be paid by the
                 defendant, and

                 (E) such other legal or equitable relief as the court deems appropriate

29 U.S.C. § 1132(g)(2). In the present motion, Plaintiffs request additional damages, for the

period from January 1, 2017 to April 30, 2018, against Defendants regarding unpaid

contributions, interest on unpaid contributions, liquidated damages, audit fees, and attorney's fees.

See Dkt. No. 54-4 at ¶¶ 5-7; Dkt. No. 54-6 at ¶ 11.

       1. Unpaid Contributions

       Based upon the audit report, Plaintiffs claim that Defendant Corporation owes an

additional $27,798.76 and Defendant Springer owes an additional $27,662.02 in unpaid

contributions. See Dkt. No. 54-1 at ¶ 8; Dkt. No. 54-2; Dkt. No. 54-4 at ¶ 5; Dkt. No. 54-6 at ¶¶

5-7, 10-11; Dkt. No. 54-7 at 7; Dkt. No. 54-8 at 5. After reviewing Plaintiffs' supporting

documents, the Court grants Plaintiffs' motion for supplemental judgment for unpaid

contributions.

       2. Interest

       Plaintiffs also seek supplemental interest on unpaid contributions in the amount of

$6,365.61 from Defendant Corporation and $622.41 from Defendant Springer. See Dkt. No. 54-6


                                                   3
at ¶¶ 8-11; Dkt. No. 54-7 at 7; Dkt. No. 54-8 at 5. After reviewing Plaintiffs' supporting

documents, the Court grants Plaintiffs' motion for supplemental judgment for interest.

       3. Liquidated Damages

       Further, Plaintiffs request additional liquidated damages in the amount of $7,084.28 from

Defendant Corporation based on unpaid contributions. See Dkt. No. 54-6 at ¶¶ 8, 11; Dkt. No.

54-7 at 7. After reviewing Plaintiffs' supporting documents, and for the reasons set forth in the

Court's July 17, 2018 Memorandum-Decision and Order, the Court grants Plaintiffs' motion for

supplemental judgment as to the requested liquidated damages.

       4. Audit Fees

       Plaintiffs request a total of $2,486.10 in audit fees incurred in connection with reviewing

Defendants' records for the period from January 1, 2017 to April 30, 2018. See Dkt. No. 54-1 at ¶

9; Dkt. No. 54-3; Dkt. No. 54-4 at ¶ 7. After reviewing Plaintiffs' supporting documents, the

Court grants Plaintiffs' motion for supplemental judgment for audit fees in the total amount of

$2,486.10.

       5. Attorney's Fees and Costs

       Plaintiffs seek an additional of 28.65 hours in attorney's fees, 6.45 hours in paralegal

work, and $187.04 in costs and disbursements. See Dkt. No. 54-9 at ¶¶ 6-7; Dkt. No. 54-10 at 11.

The Court finds that the number of hours Plaintiffs seek is reasonable. For the reasons explained

in the Memorandum-Decision and Order dated July 17, 2018, the Court finds it reasonable to

award the rate of $240.00 per hour for an experienced attorney and $95.00 per hour for paralegal

work. See Dkt. No. 52 at 8-9. Further, Plaintiffs have properly supported their request for

$187.04 in costs and disbursements. Accordingly, the Court awards Plaintiffs a total of $7,675.79

in fees, costs and disbursements.

                                                 4
                                       III. CONCLUSION

       After carefully reviewing the entire record in this matter, Plaintiffs' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Plaintiffs' motion for supplemental judgment (Dkt. No. 54) is GRANTED;

and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Plaintiffs' favor as follows:

               in the amount of $41,248.65 against D.J. Springer, Inc., consisting
               of (1) $27,798.76 in unpaid contributions and deductions, (2)
               $6,365.61 in interest on unpaid contributions, and (3) $7,084.28 in
               liquidated damages, plus interest thereon from the date of this
               Memorandum-Decision and Order, in accordance with 28 U.S.C. §
               1961(a);

               in the amount of $28,284.43 against Jeannette Springer, consisting
               of (1) $27,662.02 in unpaid contributions, and (2) $622.41 in
               interest on unpaid contributions, plus interest thereon from the date
               of this Memorandum-Decision and Order, in accordance with 28
               U.S.C. § 1961(a);

               in the total amount of $10,161.89 against both Defendants D.J.
               Springer, Inc. and Jeannette Springer, consisting of (1) $2,486.10 in
               audit fees, and (2) $7,675.79 in attorney's fees and costs, plus
               interest thereon from the date of this Memorandum-Decision and
               Order, in accordance with 28 U.S.C. § 1961(a);

and the Court further

       ORDERS that the Clerk of the Court serve a copy of this Memorandum-Decision and

Order on all parties in accordance with the Local Rules.


IT IS SO ORDERED.

Dated: December 10, 2018.
       Albany, New York




                                                 5
